 Case 2:19-cv-00491-SPC-NPM Document 1 Filed 07/17/19 Page 1 of 4 PageID 1



                            United States District Court
                             Middle District of Florida
                                (Ft. Myers Division)

Employers Insurance                                         Case No. 2:19-cv-00491
Company of Wausau,

       Plaintiff,
v.

Redlands Christian Migrant Association, Inc.,

     Defendant.
_________________________________________/

                                         Complaint

       Plaintiff, Employers Insurance Company of Wausau sues Defendant, Redlands Christian

Migrant Association, Inc., and says:

                               Jurisdiction and Parties

1.             This is an action for damages exceeding $75,000.00 excluding interest, costs, and

fees. This court has jurisdiction of this matter and these parties pursuant to 28 USC §1332.

2.             Employers Insurance Company of Wausau (“Plaintiff”) is a Wisconsin

corporation authorized to conduct business in Florida whose principal place of business is in

Wausau, Wisconsin.

3.             Redlands Christian Migrant Association, Inc. (“Defendant”) is a Florida not-for-

profit corporation whose principal place of business is Immokalee, Collier County, Florida

4.             Venue in this District is proper pursuant to 28 USC §1391.

                                  General Allegations

5.             On or about 16 August 2004, Plaintiff issued Defendant workers’ compensation

and employers liability policy number WCC-Z91-423775-014 (“014 policy”). A copy of the 014



                                                1
 Case 2:19-cv-00491-SPC-NPM Document 1 Filed 07/17/19 Page 2 of 4 PageID 2



policy is attached as exhibit 1.

6.              The 014 policy is retrospectively rated which entails, among other things, the

annual computation (called an adjustment) by Plaintiff of retrospective premium to determine

whether a credit or debit is due the insured. Plaintiff performed the annual retrospective

adjustments pursuant to the 014 policy that the insureds owed an additional total $503,839.00 in

retrospective premiums for the coverage provided by the policy. Given the policies’ loss-sensitive

rating plans, this premium may change as claims develop.

7.              Plaintiff demanded payment of the retrospective premium from Defendant, which

has refused to pay all or any part of the premium.

8.              Plaintiff performed all of the obligations required of it under the policy. All

conditions precedent to this action have occurred or have been waived or performed.

                                          Count I
                                    Breach of Contract
                                        (014 Policy)

9.      Plaintiff realleges paragraphs 1-8 and incorporates them as if here reiterated.

10.     The 014 policy is a contract of insurance that contains the respective rights and

responsibilities of Plaintiff as the insurer and Defendant as the insured.

11.     Defendant breached its contract by failing and refusing to pay the retrospective premium

due.

12.     As a result of Defendant’s breach of contract, Plaintiff has been damaged.

WHEREFORE, Plaintiff, Employers Insurance Company of Wausau, requests the entry of

judgment against defendant, Redlands Christian Migrant Association, Inc. for damages in a

principal amount according to proof; interest; costs, and such further relief this court deems

appropriate.

                                                  2
 Case 2:19-cv-00491-SPC-NPM Document 1 Filed 07/17/19 Page 3 of 4 PageID 3




                                         Count II
                                    Unjust Enrichment

13.    Plaintiff re-alleges paragraphs 1 through 8 and incorporates them by reference as if here

reiterated.

14.    Plaintiff conferred a benefit on Defendant by providing workers’ compensation insurance

and employer’s liability coverage for the latter’s business operation, which transferred the risk of

industrial accidents, and liability for those accidents, from Defendant to Plaintiff.

15.    Defendant apprehended the benefits conferred on it by Plaintiff, and accepted and

retained the benefits of such risk transference during and after the policy terms.

16.    It would be inequitable to permit Defendant to reap the benefits of Plaintiff’s services

without paying the obligation it owes Plaintiff, which was calculated pursuant to the contracts of

insurance into Defendant freely entered.

17.    There is no justifiable issue of law or fact regarding the defense or issues set forth in this

Complaint and, as such, Plaintiff is entitled to an award of reasonable attorney’s fees pursuant to

F.R.C.P. 54 and the authorities applying it.

       WHEREFORE, Plaintiff, Wausau Insurance Companies, hereby demands a judgment

for damages in the principal amount of $503,839.00, interest, costs, and such further relief this

court deems appropriate.

Dated 17 July 2019                             Respectfully submitted,

                                               /s/ Michael R. Morris
                                               Michael R. Morris
                                               Florida Bar No. 70254
                                               Morris & Morris, P.A.
                                               Attorneys for Employers Insurance Company of
                                               Wausau

                                                  3
Case 2:19-cv-00491-SPC-NPM Document 1 Filed 07/17/19 Page 4 of 4 PageID 4



                                 777 South Flagler Drive, Suite 800- West Tower
                                 West Palm Beach, Florida 33401
                                 Telephone Number 561.903.0562
                                 Facsimile Number 561.828.9351
                                 E-mail address michael@morris.law




                                    4
